internal_revenue_service number release date index no 2601-dollar_figure department of the treasury p o box ben franklin station washington dc person to contact telephone number refer reply to cc psi - plr-101444-02 date january in re legend settlor daughter grandchild grandchild grandchild greatgrandchild greatgrandchild greatgrandchild greatgrandchild trust year court dear this responds to your letter dated date and subsequent correspondence requesting a ruling regarding the generation-skipping_transfer gst tax consequences of the proposed modification to trust facts the facts submitted and representations made are as follows settlor created trust in year to provide for his wife daughter and daughter’s descendants settlor and his wife are deceased article i paragraph b of trust provides as follows so long as the settlor’s wife is living and thereafter so long as the settlor’s daughter is living the trustees shall further pay or apply so much of the plr-101444-02 net_income from the trust property as may remain from time to time after the payment of premiums or charges on umatured policies of life_insurance on the life of the settlor’s wife to or for the benefit of such one or more of the settlor’s daughter and issue of the settlor’s daughter as may be living from time to time and at such times and in such amounts as the trustees shall in their sole discretion determine accumulating and adding to the principal of the trust property any income not so paid or applied in determining the time amount and proportion of each such payment or payments and the person or persons to whom such payment or payment shall be made the decision of the trustees shall be final and binding on all persons article ii of trust provides upon the death of the survivor of the settlor’s wife and the settlor’s daughter the trustees shall pay over the then remaining principal of the trust property together with any undistributed_income free of all trusts to the issue of the settlor’s daughter by right of representation daughter has three children grandchild grandchild and grandchild daughter also has four grandchildren greatgrandchild greatgrandchild greatgrandchild and greatgrandchild the trustees have consistently distributed trust’s net_income to daughter the parties petitioned court to reform trust to allow the trustees to invest for total return including both income yields and growth in capital appreciation and to distribute not only income as conventionally defined but also as much of principal as they deem prudent and as they believe is within the scope of settlor’s intent however the trustees may only make distributions in excess of income as defined under the original trust instrument to settlor’s daughter and to those of the settlor’s issue who would receive a share if the settlor’s daughter were to die on the date of the distribution and the remainder were to be distributed to her issue by right of representation trust was irrevocable on date you represent that no additions actual or constructive have been made to trust since date we have been asked to rule as follows that the reformation of trust will not cause trust to lose its exempt status for generation-skipping_transfer_tax purposes of b a of the tax_reform_act_of_1986 and sec_26_2601-1 or cause trust or any distributions from trust to be subject_to generation-skipping_transfer taxes under sec_2601 of the internal_revenue_code plr-101444-02 law and analysis sec_2601 imposes a tax on every generation-skipping_transfer under a of the tax_reform_act_of_1986 act the gst tax is generally applicable to generation-skipping transfers made after date however under b a of the act and sec_26_2601-1 of the generation-skipping_transfer_tax regulations the tax does not apply to any generation-skipping_transfer from a_trust if the trust was irrevocable on date and no addition actual or constructive was made to the trust after that date under sec_26_2601-1 any trust in existence on date will be considered irrevocable unless the settlor had a power that would have caused inclusion of the trust in his or her gross_estate under sec_2038 or sec_2042 if the settlor had died on date sec_26_2601-1 provides rules for determining when a modification judicial construction settlement agreement or trustee action with respect to a_trust that is exempt from the gst tax will not cause the trust to lose its exempt status sec_26_2601-1 provides that a judicial construction of a governing instrument to resolve an ambiguity in the terms of the instrument or to correct a scrivener’s error will not cause an exempt trust to be subject_to the provisions of chapter if the judicial action involves a bona_fide issue and the construction is consistent with applicable state law that would be applied by the highest court of the state sec_26_2601-1 provides that a modification will not cause an exempt trust to be subject_to the provisions of chapter if the modification does not shift a beneficial_interest in the trust to any beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the modification and the modification does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust a modification of an exempt trust will result in a shift in beneficial_interest to a lower generation beneficiary if the modification can result in either an increase in the amount of a gst transfer or the creation of a new gst transfer sec_26_2601-1 example considers a situation where a_trust is modified to convert the income_interest into a unitrust_interest the grantor established an irrevocable_trust under the terms of which trust income is payable to a for life and upon a’s death the remainder is to pass to a’s issue per stirpes the court approves a modification to the trust that converts a’s income_interest into the right to receive the greater of the entire income of the trust or a fixed percentage of the trust assets valued annually to be paid each year to a for life the modification does not shift a beneficial_interest in the trust to any beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the modification in this example the modification can only operate to increase the amount plr-101444-02 distributable to a and decrease the amount distributable to a’s issue in addition the modification does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust therefore the modification will not subject the trust to the provisions of chapter in the present case trust was irrevocable on date and it is represented that no additions actual or constructive have been made to trust after that date the proposed reformation will not result in a shift of any beneficial_interest to any beneficiary who occupies a generation lower than the persons holding the beneficial interests prior to the proposed reformation as in example the modification can only operate to increase the amount distributable to daughter and decrease the amount distributable to daughter’s issue in addition the proposed reformation will not extend the time for vesting of any beneficial_interest beyond the period provided for in the trust instrument therefore based on the facts submitted and the representations made we conclude that the reformation of trust will not cause trust to lose its exempt status for generation-skipping_transfer_tax purposes of b a of the act and sec_26 b i or cause trust or any distributions from trust to be subject_to generation- skipping transfer_taxes under sec_2601 accordingly after the proposed reformation trust will continue to be exempt from the gst tax imposed under sec_2601 provided there are no additions to trust after date except as specifically ruled herein we express no opinion on the federal tax consequences of the transaction under the cited provisions or under any other provisions of the code specifically no opinion is expressed on whether the reformation will be respected for purposes of sec_643 this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent sincerely yours by_________________________ lorraine e gardner senior counsel branch office of the associate chief_counsel passthroughs and special industries enclosure copy for sec_6110 purposes
